UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Twenty-fourth Floor, Block B, Xinhui Mansion, No.33 Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x At August 13, 2015, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4. CONTROLS AND PROCEDURES 8 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. MINE SAFETY DISCLOSURES 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 10 SIGNATURES 12 EX-31.1 (CERTIFICATION) EX-31.2 (CERTIFICATION) EX-32.1 (CERTIFICATION) EX-32.2 (CERTIFICATION) 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. FINANCIAL STATEMENTS PAGE Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 F-2 -F-3 Consolidated Statements of Income and Comprehensive Income for the three and six months ended June 30, 2015 and June 30, 2014 (Unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and June 30, 2014 (Unaudited) F-5 Notes to Unaudited Consolidated Financial Statements (Unaudited) F-6 F-1 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2014 (Stated in US Dollars) June 30, December 31, 2015 2014 ASSETS (Unaudited) Current assets Cash and cash equivalents $ 21,513 $ 72,156 Other current assets and prepayments 81,022 80,535 Total Current Assets 102,535 152,691 Property, plant and equipment, net 289,898 314,480 Land use rights, net 16,266,866 16,323,725 Due from related parties 7,278,622 6,609,329 TOTAL ASSETS $ 23,937,921 $ 23,400,225 See accompanying notes to the unaudited consolidated financial statements F-2 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2014 (Continued) (Stated in US Dollars) June 30, December 31, 2015 2014 LIABILITIES & SHAREHOLDERS’ EQUITY (Unaudited) Current Liabilities Other payables and accrued liabilities $ 457,218 $ 419,235 Total Current Liabilities 457,218 419,235 Non-current liabilities Due to related parties 3,313,389 3,275,191 Due to shareholders 3,422,687 3,391,992 Total Long-term Liabilities 6,736,076 6,667,183 SHAREHOLDERS’ EQUITY Series C convertible preferred stock ($0.01 par value, 10,000,000 shares authorized, no shares outstanding as of June 30, 2015 and December 31, 2014) - - Common stock ($0.01 par value, 250,000,000 shares authorized, 64,629,559 shares issued and outstanding as of June 30, 2015 and December 31, 2014) 646,295 646,295 Treasury stock (489,258 ) (489,258 ) Additional paid-in capital 15,410,640 15,410,640 Accumulated deficit (2,631,055 ) (2,902,291 ) Non-controlling interests 1,105,839 1,102,122 Accumulated other comprehensive income 2,702,166 2,546,299 TOTAL SHAREHOLDERS’ EQUITY 16,744,627 16,313,807 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 23,937,921 $ 23,400,225 See accompanying notes to the unaudited consolidated financial statements F-3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(Stated in US Dollars) For the Three Months Ended June 30, For the Six Months Ended June 30, 2015 2014 2015 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales revenue - related party $ 312,355 306,113 $ 621,538 612,260 Cost of revenue 17,241 17,143 34,354 34,287 Gross Profit 295,114 288,970 587,184 577,973 Operating expenses Administrative expenses 38,057 41,777 75,002 101,519 Depreciation 13,572 13,927 27,042 27,946 Amortization 105,084 104,480 209,384 208,972 Total operating expenses 156,713 160,184 311,428 338,437 Income from operations 138,401 128,786 275,756 239,536 Other Income (Expenses) Interest income 31 23 122 47 Interest expenses (119 ) (231 ) (433 ) (566 ) Other expenses (492 ) - (492 ) - Total Other Expense (580 ) (208 ) (803 ) (519 ) Income before tax 137,821 128,578 274,953 239,017 Income tax expense - Net income 137,821 128,578 274,953 239,017 Net income attributable to: Non-controlling interests 2,102 (2,133 ) 3,717 (5,191 ) Common stockholders 135,719 130,711 271,236 244,208 Other comprehensive income Foreign currency translation adjustments 55,786 (2,162 ) 155,867 (127,686 ) Total Comprehensive Income $ 193,607 126,416 $ 430,820 111,331 Weighted average shares-Basic 64,629,559 64,629,559 64,629,559 64,629,559 Weighted average shares-Diluted 64,629,559 64,629,559 64,629,559 64,629,559 Earnings per share, Basic 0.00 0.00 0.00 0.00 Diluted 0.00 0.00 0.00 0.00 See accompanying notes to the unaudited consolidated financial statements F-4 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(Stated in US Dollars) For the Six Months Ended June 30, 2015 2014 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 274,953 $ 239,017 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 236,426 236,918 Changes in operating assets and liabilities: Due from Huanghe Bay (621,538 ) (612,260 ) Other current assets and prepayments 269 (9,957 ) Other payables and accrued liabilities 33,911 36,082 CASH USED IN OPERARATIONS (75,979 ) (110,200 ) CASH FLOWS FROM INVESTING ACTIVITIES Due from related parties - 57,937 CASH PROVIDED BY INVESTING ACTIVITIES - 57,937 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related parties 24,120 13,062 Proceeds from shareholders - 1,241 CASH PROVIDED BY FINANCING ACTIVITIES 24,120 14,303 Effect of exchange rate changes on cash and cash equivalents 1,216 (2,860 ) NET DECREASE IN CASH (50,643 ) (40,820 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ 72,156 $ 159,866 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 21,513 $ 119,046 Supplementary Disclosures for Cash Flow Information: Income taxes paid $ - $ - Interest expense $ - $ - See accompanying notes to the unaudited consolidated financial statements F-5 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies and methods followed in preparing these unaudited condensed consolidated financial statements are those used by China Changjiang Mining And New Energy Company Ltd (the ‘Company’) as described in the notes to consolidated financial statements included in Annual Report on Form 10-K for the year ended December 31, 2014. The unaudited condensed consolidated financial statements for the six-month period ended June 30, 2015 and 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and do not conform in all respects to the disclosure and information that is required for annual consolidated financial statements. The year-end condensed consolidated balance sheet data was derived from audited consolidated financial statements, but does not include all disclosure required by accounting principles generally accepted in the United States of America. These interim condensed consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. In the opinion of management, all adjustments, all of which are of a normal recurring nature, considered necessary for fair statement have been included in these interim condensed consolidated financial statements. Operating results for the six-month period ended June 30, 2015 are not indicative of the results that may be expected for the full year ending December 31, 2015. (a) Going Concern The Company incurred net income of $274,953 for the six months ended June 30, 2015 and had an accumulated deficit of approximately $2.63 million as of June 30, 2015. In addition, the Company had a working capital deficit of $354,683 as of June 30, 2015. The Company has cash and cash equivalents balance of $21,513 and net cash used in operating activities amounted to $75,979. If the Company cannot generate enough cash flow from its operating activities, it will need to consider other financing methods such as borrowing from banking institutions or raising additional capital through new equity issuance. There are no assurances that additional funds will be available when needed from any source or, if available, will be available on terms that are acceptable to us. The Company plans to continue to control its administrative expenses in the coming periods as well as further develop its sales from its main business. (b) Foreign Currency Translation Exchange rates applied for the foreign currency translation during the period are as follows: USD to RMB June 30, 2015 December 31, 2014 Period end USD : RMB exchange rate 6.0888 6.1460 Average periodic USD : RMB exchange rate 6.1128 6.1457 F-6 USD to HKD June 30, 2015 December 31, 2014 Period end USD : HKD exchange rate 7.7522 7.7580 Average periodic USD : HKD exchange rate 7.7535 7.7519 HKD is pegged to USD and hence there is no significant translation adjustment impact on these consolidated financial statements. RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation. (c) Earnings/Loss per share Basic earnings/loss per share is computed by dividing earnings/loss available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted earnings/loss per share is computed in a manner similar to basic earnings/loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. 2. LAND USE RIGHTS, NET The following is a summary of land use rights, net: June 30, 2015 December 31, 2014 Cost of Land Use Rights $ 21,020,957 $ 20,825,318 Accumulated Amortization of Land Use Rights (4,754,091 ) (4,501,593 ) Land Use Rights, Net $ 16,266,866 $ 16,323,725 The difference for the balance of cost was mainly due to the fluctuation of exchange rate of USD to RMB. Amortization expenses were $209,384 and $208,972 for the six months ended June 30, 2015 and 2014, respectively. F-7 3. DUE FROM RELATED PARTIES The balance of $7,278,622 due from related parties represents the loans owed by related parties, which are unsecured and unexpected to be paid within twelve months from June 30, 2015. Due from related parties consists of the following: June 30, 2015 December 31, 2014 Interest Du Kang Liquor Development Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 821,180 $ 813,537 Interest free Shaanxi Du Kang Liquor Group Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 1,240,945 $ 1,246,025 Interest free Zhongke Aerospace & Agriculture Development Stock Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 463,967 $ 459,649 Interest free Shaanxi Huanghe Bay Springs Lake Theme Park Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 4,311,194 $ 3,660,918 Interest free Shaanxi Changfa Industrial Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 377,743 $ 374,227 Interest free Shaanxi East Mining Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 22,993 $ 22,779 Interest free Shaanxi Tangrenjie Advertising Co. (Previously “Shaanxi Changjiang Zhongxiayou Investment Co., Ltd), controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 5,338 $ 5,288 Interest free Heyang County Huanghe Bay Resort Hotel Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company 35,262 26,906 Interest free Total $ 7,278,622 $ 6,609,329 In May 2015, the Company moved to new office that was owned by Shaanxi Du Kang Liquor Group Co., Ltd. The Company is allowed to occupy the space for free. 4. DUE TO RELATED PARTIES The balance of $3,313,389 due to related parties represents the loans owed to related parties, which are interest free, unsecured and unexpected to be paid within twelve months from June 30, 2015. F-8 Due to related parties consists of the following. June 30, 2015 December 31, 2014 Huitong World Property Superintendent Company, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 410,590 $ 406,769 Zhongke Lvxiang Development Stock Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 1,149,652 $ 1,138,952 Shaanxi Dukang Liquor Trading Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 16,916 $ 16,759 Shaanxi East Mining Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 1,725,375 $ 1,701,956 Baishui Du Kang Brand Management Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 9,854 $ 9,762 Shaanxi Xidenghui Technology Co., Ltd, controlled by Zhang Hongjun, the Director and principal shareholder of the Company $ 1,002 $ 993 Total $ 3,313,389 $ 3,275,191 5. DUE TO SHAREHOLDERS The balance of $3,422,687 due to shareholders represents the loans owed to the shareholders, which are interest free and unsecured. The management does not intend to repay the loans within twelve months from June 30, 2015. Due to shareholders consists of the following: June 30, 2015 December 31, 2014 Due to Wang Shengli $ 1,812,161 $ 1,795,296 Due to Zhang Hongjun 996,420 987,147 Due to Chen Min $ 614,106 $ 609,549 $ 3,422,687 $ 3,391,992 6. SALES REVENUE - RELATED PARTY The Company entered into a lease and complementary agreements with one of its related companies, Shaanxi Huanghe Bay Springs Lake Theme Park Ltd (“Huanghe”), dated July 26, 2010 and March 25, 2011, respectively. According to the agreements, the use right of a piece of land with the area of 5,706,666.67 square meters was leased to Huanghe for traveling and amusement from January 1, 2011 to December 31, 2029. The annual rent in US dollars is approximately $1.2 million (equivalent to RMB7, 500,000). The rent revenues of $613,466 were recognized for the six months ended June 30, 2015, compared with the rent revenues of $612,260 for the six months ended June 30, 2014. The Company provided solar power to Heyang County Huanghe Bay Resort Hotel Co., Ltd., a company with the same controlling person as the Company, with revenue of $8,072 for the six months ended June 30, 2015. F-9 7. INCOME TAXES The Company did not have income tax expense or income tax payable due to the use of net loss carryover from prior years As of June 30, 2015, the Company had net taxable operating losses of approximately $1,903,830 carried forward for the future years. The PRC Income Tax allows the enterprises to offset their future taxable income with taxable operating losses carried forward in a 5-year period. The Management believes that the Company’s cumulative losses arising from recurring business in recent years constituted significant negative evidence that most of the deferred tax assets would not be realizable and this evidence outweighed the expectations that the Company would generate future taxable income. The valuation allowance of $475,958 was recorded. Components of the Company’s net deferred tax assets are set forth below: June 30, 2015 December 31, 2014 Deferred tax assets Net operating loss carry-forward $ 475,958 $ 185,148 Total of Deferred tax assets $ 475,958 $ 185,148 Less: valuation allowance $ (475,958 ) $ (185,148 ) Net deferred assets $ - $ - 8. SEGMENT INFORMATION The Company operates in two reportable segments, land use right leasing and solar PV energy. Summarized information by business segment for the three and six months ended June 30, 2015 and 2014 is as follows. For the Three months ended June 30, For the Six months ended June 30, 2015 2014 2015 2014 Revenue $ $ Land use right leasing 307,882 306,113 613,466 612,260 Solar PV energy 4,473 8,072 - Cost of revenue Land use right leasing 17,241 17,143 34,354 34,287 Solar PV energy - Gross Profits Land use right leasing 290,641 288,970 579,112 577,973 Solar PV energy 4,473 - 8,072 - The Company evaluates segment performance based on income from operations. As a result, the components of operating income for one segment may not be comparable to another segment. F-10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS In addition to the historical information contained herein, we make statements in this Quarterly Report on Form 10-Q that are forward-looking statements. Sometimes these statements will contain words such as "believes," "expects," "intends," "should," "will," "plans," and other similar words. Forward-looking statements include, without limitation, assumptions about our future ability to increase income streams, reduce and control costs, to grow revenue and earnings, and our ability to obtain additional debt and/or equity capital on commercially reasonable terms, none of which is certain. These statements are only predictions and involve known and unknown risks, uncertainties and other factors included in our periodic reports with the SEC. Although forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment, actual results could differ materially from those anticipated in such statements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion and analysis should be read in conjunction with our June 30, 2015 unaudited consolidated financial statements and related notes thereto included in this quarterly report and with our consolidated financial statements and notes thereto for the year ended December 31, 2014. Overview We have transitioned our business from mining to clean new energy, and mainly focus on the solar photovoltaic, or “PV”, downstream market at present stage. We are currently in the development stage with the goal of becoming a turnkey developer and Engineering, Procurement and Construction contractor of solar PV energy facilities. We intend to design, engineer, construct, market and sell high-quality PV energy facilities for commercial and utility applications to local markets. Our Huanghe Bay Project has generated revenue for the six months ended June 30, 2015. We also hold land use rights in a land parcel and we lease a portion of the land use rights on the 5.7 square kilometer parcel to Shaanxi Huanghe Bay Springs Lake Theme Park Ltd. (“Huanghe”), a company with a common control person. The term of the lease agreement is from January 1, 2011 to December 31, 2029. Our land use rights are amortized over their 50 year term. The land use right was not only our largest asset, but also the stable operating income to support our other business, with an annual rent of approximately $1.2 million (RMB 7,500,000). The following is a summary of the book value of our land use rights as of June 30, 2015: Cost $ 21,020,957 Less: Accumulated amortization (4,754,091 ) Land use rights, net $ 16,266,866 Amortization expenses were approximately $209,384 and $208,972 for the six months ended June 30, 2015, and 2014, respectively. As reflected in the accompanying consolidated financial statements, the Company had an accumulated deficit of $2,631,055 as of June 30, 2015, which includes net income for common stockholders of $271,236 for the six months ended June 30, 2015. The Company’s operations used cash of $75,979 for the six months ended June 30, 2015. We began to generate revenue for the year ended December 31, 2011, of which the revenue from land use right leasing was expected to provide stable cash flow. In the future, we expect that there will no longer be a need for us to continue to rely on loans from our directors and other related parties. We believe that we have adequate capital to assure that we will be able to meet our obligations or obtain sufficient capital to complete our plan of operations for the next twelve (12) months. 3 RESULTS OF OPERATIONS Comparison of the Three Months Ended June 30, 2015 and June 30, 2014 Sales revenue We generated total revenue of $312,355 for the three months ended June, 30, 2015, compared with revenue of $306,113 for the three months ended June 30, 2014. Of the total revenue of $312,355, revenue of $307,882 was generated by land use right leasing, the other revenue of $4,473 was generated by solar PV energy. Both of the revenues for land use right leasing and solar PV energy are related party transactions. They are provided by Shaanxi Huanghe Bay Springs Lake Theme Park Ltd and Heyang County Huanghe Bay Resort Hotel Co., Ltd, respectively, both of which are companies whose controlling person is the same as the controlling person of the Company. Operating Expenses Total operating expense for the three months endedJune 30, 2015 was $156,713 compared with operating expense of $160,184 for the three months ended June 30, 2014. Administrative expense slightly decreased by $3,720 or 9% for the quarter ended June 30, 2015. The amortization expense for the three months ended June 30, 2015 remained stable, as no addition or disposal occurred for land use rights. The depreciation for the three months ended June 30, 2015 slightly decreased by $355 or 3%, compared with the same period of 2014, which was mainly due to the fluctuation of exchange rate. Income before taxes for the three months ended June 30, 2015 was $137,821, compared to income of $128,578 for the three months ended June 30, 2014. Net Income We achieved net income of $137,821 for the three months ended June 30, 2015, compared to net income of $128,578 for the three months ended June 30, 2014. The slight increase in net income was primarily due to decrease in administrative expense for the three months ended June 30, 2015. Comparison of the Six Months Ended June 30, 2015 and June 30, 2014 Sales revenue We generated total revenue of $621,538 for the six months ended June, 30, 2015, compared with revenue of $612,260 for the six months ended June 30, 2014. Of the total revenue of $621,538, revenue of $613,466 was generated by land use rights leasing, the other revenue of $8,072 was generated by solar PV energy. Both of the revenues for land use rights leasing and solar PV energy are related party transactions. They are provided by Shaanxi Huanghe Bay Springs Lake Theme Park Ltd and Heyang County Huanghe Bay Resort Hotel Co., Ltd, respectively, both of which are companies whose controlling person is the same as the controlling person of the Company. Operating Expenses Total operating expense for the six months endedJune 30, 2015 was $311,428 compared with operating expense of $338,437 for the six months ended June 30, 2014. Administrative expense decreased by $26,517 or 26% for the six months ended June 30,2015,which was mainly due to lesser professional fee incurred and lesser staffs employed for the six months ended June 30,2015. The amortization expense for the six months ended June 30, 2015 remained stable, as no addition or disposal occurred for land use rights. The depreciation for the six months ended June 30, 2015 slightly decreased by $904 or 3%, compared with the same period of 2014, which was mainly due to the fluctuation of exchange rate. Income before taxes for the six months ended June 30, 2015 was $274,953, compared to income of $239,017 for the six months ended June 30, 2014. 4 Net Income We achieved net income of $274,953 for the six months ended June 30, 2015, compared to net income of $239,017 for the six months ended June 30, 2014. The slight increase in net income was primarily due to decrease in administrative expense for the six months ended June 30, 2015. Comprehensive Income Our comprehensive incomes were $430,820 and $111,331 for the six months ended June 30, 2015 and 2014 respectively. The comprehensive income for each periodreferred to net income plus the foreign currencies translation gain (loss), between the U.S. Dollar and the Chinese Yuan RMB (or Hong Kong Dollar for Wah Bon). Stockholders’ Equity Stockholders' equity increased to $16,744,627 as of June 30, 2015, from $16,313,807 as of December 31, 2014. The slight increase was due to the net income of $274,953 generated, and other comprehensive income (foreign currency translation income) of $155,867 occurred, for the six months ended June 30, 2015. LIQUIDITY AND CAPITAL RESOURCES Cash Flows From Operating Activities Net cash used in operating activities of $75,979 for the six months ended June 30, 2015, slightly decreased by $34,221 or 31%, compared with net cash used of $110,200 for the six months ended June 30, 2014. The adjustments to reconcile our net income to net cash flow include increased receivables of $621,538 from Huanghe Bay, depreciation expense of $27,042, amortization of $209,384 for land use rights, a decrease in operating assets of $269 and an increase in operating liability of $33,911. Cash Flows From Investing Activities There was no cash flow in investing activities for the six months ended June 30, 2015. And net cash provided by investing activities of $57,937 for the six months ended June 30, 2014 was the proceeds from related parties. Cash Flows From Financing Activities The Company borrowed $24,120 and $13,062 from its related parties for the six months ended June 30, 2015 and 2014 respectively. General Collectability of our account receivable for the land use right leasing is important to our continuation of operation. In addition, we have access to short and long term loans of cash from our directors or other related parties. 5 We received cash of $24,120 from our related parties for the six months ended June 30, 2015. Our current assets decreased by $50,156 and total assets increased by $537,696 respectively. We have cash of $21,513 and $72,156 as of June 30, 2015 and December 31, 2014 respectively. We believe that we have sufficient cash to fund operations for the next 12 months. FINANCING We anticipated the cash generated from operating activities will be sufficient to sustain our daily operations for the next twelve months. INFLATION Our management believes that inflation did not have a material effect on our results of operations for the six months ended June 30, 2015. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements. CONTRACTUAL OBLIGATIONS None CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities to comply with generally accepted accounting principles. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from our estimates, which would affect the related amounts reported in our financial statements. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimates are made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the significant estimates and assumptions which are used in the preparation of the consolidated financial statements and affect our financial condition and results of operations. 6 Revenue Recognition The Company recognizes revenue when the earnings process is complete, both significant risks and rewards of ownership are transferred or services have been rendered and accepted, the selling price is fixed or determinable, and collectability is reasonably assured. We are currently leasing the land use right to Huanghe for the development and operation of a theme park. We generally collect the annual rent every year, and then recognize land use right leasing revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. The Company supplied electricity power by its solar PV energy segment. The electricity revenue is earned and recognized upon transmission of electricity to Heyang County Huanghe Bay Resort Hotel Co., Ltd., a related company or the power grid controlled and owned by the respective regional or provincial grid companies. Related Party A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company. Related parties also include principal owners of the Company, its management, member of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting party might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. Our related parties are the following individuals and entities: (i) Mr. Wang Sheng Li (a director of the Company), Mr. Chen Weidong (our President, Chief Executive Officer and Chairman of the Board), Ms Li Ping (a director of the Company), and Ms. Chen Min (a director of the Company), all of whom are shareholders of the Company; (ii) Mr. Zhang Hong Jun, who is currently a director and controlling shareholder of the Company; (iii) Ms. Li Ping (our Chief Financial Officer and who has the same name with our Director Ms. Li Ping); and (iv) the following companies: Du Kang Liquor Development Co., Ltd., Huitong World Property Superintendent Company, Xi Deng Hui Development Stock Co., Ltd., Zhongke Lvxiang Development Stock Co., Ltd., Shaanxi Du Kang Liquor Group Co., Ltd., Shaanxi Bai Shui Du Kang Brand Management Co., Ltd., Shaanxi Huanghe Bay Springs Lake Theme Park Ltd., Shaanxi Changfa Industrial Co., Ltd., Shaanxi Tangrenjie Advertising Media Co., Ltd and Zhongke Aerospace, Shaanxi East Mining Co., Ltd., Agriculture Development Stock Co., Ltd., Shaanxi Du Kang Wine Trading Co., Ltd. and Heyang County Huanghe Bay Resort Hotel Co., Ltd. Cash flows from due from related parties are classified as cash flows from investing activities. Cash flows from due to related parties are classified as cash flows from financing activities. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for a smaller reporting company. 7 ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures In connection with the preparation of this Quarterly Report on Form 10-Q, an evaluation was carried out by the Company’s management, with the participation of the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of June 30, 2015. Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC rules and forms and that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Based on their evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were not effective as of June 30, 2015. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer), does not expect that our disclosure controls and procedures will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Controls During the six months ended June 30, 2015, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. 8 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS From time to time, we may be a defendant and plaintiff in various legal proceedings arising in the normal course of our business. We are currently not a party to any material legal proceedings or government actions, including any bankruptcy, receivership, or similar proceedings. In addition, we are not aware of any known litigation or liabilities involving the operators of our properties that could affect our operations. Furthermore, as of the date of this Quarterly Report, our management is not aware of any proceedings to which any of our directors, officers, or affiliates, or any associate of any such director, officer, affiliate, or security holder is a party adverse to our company or has a material interest adverse to us. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS We made no sales of unregistered securities during the six months ended June 30, 2015. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. MINE SAFETY DISCLOSURES Not applicable. ITEM 5. OTHERINFORMATION None. 9 ITEM 6. EXHIBITS In reviewing the agreements included as exhibits to this Form 10-Q, please remember that they are included to provide you with information regarding their terms and are not intended to provide any other factual or disclosure information about the Company or the other parties to the agreements. The agreements may contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties have been made solely for the benefit of the parties to the applicable agreement and: · should not in all instances be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; · have been qualified by disclosures that were made to the other party in connection with the negotiation of the applicable agreement, which disclosures are not necessarily reflected in the agreement; · may apply standards of materiality in a way that is different from what may be viewed as material to you or other investors; and · were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement and are subject to more recent developments. Accordingly, these representations and warranties may not describe the actual state of affairs as of the date they were made or at any other time. Additional information about the Company may be found elsewhere in this Form 10-Q and the Company’s other public filings, which are available without charge through the SEC’s website at http://www.sec.gov. The following exhibits are included as part of this report: 10 Exhibit No. Description 31.1 Certification of Principal Executive Officer pursuant to Section 302 the Sarbanes-Oxley Act of 2002 31.2 Certification of Principal Financial Officer pursuant to Section 302 the Sarbanes-Oxley Act of 2002 32.1* Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2* Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * This certification is being furnished and shall not be deemed “filed” with the SEC for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference. 11 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY, LTD. (Registrant) Date: August 13, 2015 By: /s/ Chen Wei Dong Name: Chen Wei Dong Title: Chief Executive Officer and President (Principal Executive Officer) Date: August 13, 2015 By: /s/ Li Ping Name: Li Ping Title: Chief Financial Officer (Principal Financial Officer) 12
